Title: From David Humphreys to William Stephens Smith, 17 January 1783
From: Humphreys, David
To: Smith, William Stephens


                        
                            
                            Dear Smith
                            Head Quarters Janry 17th 1783
                        
                        The General received yours of the 14th yesterday.
                        We have no news but the promotion of Cols. Greaton, Dayton, & Putnam to be Brigadr Generals—and the
                            death of that brave & verable Officer My Lord Stirling; who left the World the 14th inst. I am My dear Smith Yours
                            sincerely
                        
                            D. Humphrys
                            A.D.C.
                        
                    